 EDWARDS TRUCKING COMPANY385gaining representative of its employees, unless we have beencertified as the representative of such employees under the pro-visions of Section 9 of the National Labor Relations Act.WE WILL NOT threaten, coerce, or restrain Kagen-Dixon WireCorporation, Andrew Peterson or any other person engaged incommerce or in an industry affecting commerce where an objectthereof is to force or require Kagen-Dixon Wire Corporation,Andrew Peterson or any other person engaged in commerce orin all industry affecting commerce to cease using, selling, han-dling, transporting, or otherwise dealing in the products of Re-publicWire Corporation or of any other employer within ourterritorial jurisdiction in the State of New Jersey over whom theNational Labor Relations Board would assert jurisdiction, or tocease doing business with Republic Wire Corporation or with anyother employer within our territorial jurisdiction in the Stateof New Jersey over whom the Board would assert jurisdiction, orto force or require Republic Wire Corporation or any other em-ployer within our jurisdiction in the State of New Jersey overwhom the Board would assert jurisdiction to recognize or bargainwith us as the collective-bargaining representative of its em-ployeesunless wehave been certified as the representative of suchemployees underthe provisions of Section 9 of the Act.LOCALUNION 522,LUMBER DRIVERS,WAREHOUSEMEN AND HANDLERS, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial.R. E. Edwards d/b/a Edwards Trucking CompanyandTeam-sters,Chauffeurs,Warehousemen and Helpers,Local UnionNo. 991.Case No. 15-CA-1562.October 18, 1960DECISION AND ORDEROn April 15, 1960, Trial Examiner James T. Rasbury issued hisIntermediate Report in the above entitled-proceeding, finding that theRespondent had engaged in certain unfair labor practices and recom-mending that he cease and desist therefrom and take certain affirma-129 NLRB No. 47.586439-61-vol. 129-26 386DECISIONSOF NATIONALLABOR RELATIONS BOARDtive action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the Respondent filed exceptions withsupporting brief to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modifications:1.We find, in accord with the Trial Examiner's conclusions (andwith the specific provisions of the cease-and-desist order he recom-mended), that the Respondent violated Section 8(a) (1) of the Actby: (1) interrogating employees as to their or their fellow employees'membership or interest in or activities on behalf of the Union; 2 (2)threatening employees that there would never be a union in his busi-ness establishment and that he would call the Mack Truck Companyto take back his trucks before he worked union men; and (3) solicitingemployees to withdraw from the Union or making promises to em-ployees that they might return to work if they would forsake theUnion.We also find that Respondent violated Section 8(a) (3) and1Respondent claims in his exceptions that he was prejudiced in the preparation andconduct of his case because pretrial affidavits given by certain of his employees to theBoard's field examiner were not made available to him as requested,either in advance ofthe trial or in advance of his direct examination of those employees he called as hiswitnesses.We find no merit in the Respondent's claim of prejudicial errorWe notethat the complaint apprised the Respondent of the nature and the dates of the actsalleged to be in violation of the Act;that the Respondent did not request a moreformalized statement,and did not ask for additional time to obtain or present evidencewith regard to the violations specifiedin thecomplaint,and that, apart from the bareclaim of prejudice,he fails now to specify in what manner he was prevented from litigat-ing his defenses to the complaint or what evidence be was prevented from adducingWenote, further,that at thehearing, the Trial Examiner made available to the witnessescopies of their affidavits for their review before testifying,and that when the GeneralCounsel utilized statements in the affidavits for purposes of cross-examination,the Re-spondent's counsel was given the opportunity to review such pretrial statements.Respondent's attempt to obtain a copy of the pretrial statements of witnesses in ad-vance of the hearing or of their testifying,does not fall within the purview of the Board'srules relating to the production of such statementsSee Section 102 118 of the Board'sRules and Regulations, Series 8.See alsoRa-RichManufacturing Corporation,121NLRB 700. Moreover, contrary to the Respondent's claim, it is clear that the Respondentisnot entitled,as a matter of right,to the benefit of pretrial discovery proceduresafforded to parties in judicial proceedings by the Federal Rules of Civil Procedure, andthat the denial of them here does not amount to a denialof dueprocessSeeSealtestSouthern Dairies,National Dairy Products Corporation,126 NLRB 1223,and cases citedin footnote 3.'In sustaining the findings and order based upon the Respondent's interrogation ofemployees,we note that it occurred in the context of coercive threats and subsequentdiscrimination against employees because of their union activitiesCf.Blue FlashExpress, Inc.,109 NLRB 591,593; andGriggs Equipment,Inc,125 NLRB 1152. EDWARDS TRUCKING COMPANY387(1) of the Act by discriminatorily discharging employees Broadhead,Doggett, Coody, and Miller on May 4,1959.2.In framing the remedy for the violations found, we note theRespondent's objection to the order of reinstatement on the groundthat he offered three of the alleged discriminatees, namely, Doggett,Coody, and Miller, reemployment to their former or to substantiallyequivalent positions following their discharge.The most importantevidence offered on this point was the testimony of Respondent R. E.Edwards, who testified, in rebuttal, that, while he never actuallyrehired any of the alleged discriminatees, he had attempted to rehirethe three mentioned above.More specifically, he stated that sometimein July or August he sent his foreman, Turner, to find Miller andDoggett and to tell them that he "probably could put them back towork then"; that he personally told Coody, "in a round way," that hecome back to work at some unspecified future time, and that he (Ed-wards) was told that Turner spoke to Miller and that the latter saidhe would contact Doggett. Edwards admitted that he never communi-cated with Miller or Doggett personally.3We do not regard such evidence sufficient to establish that theRespondent unconditionally offered any of the discriminatees full andimmediate reinstatement to their former or substantially equivalentpositions 4We therefore find no warrant in the record for withhold-ing issuance of our usual remedial order in the circumstances.Having found that the Respondent has engaged in certain unfairlabor practices, in violation of Section 8(a) (1) and (3) of the Act, weshall order him to take certain action designed to effectuate the policiesof the Act, as follows :In accord with our usual policy, we shall order the Respondent tocease and desist from the unfair labor practices found and to postappropriate notices.Because the nature of the Respondent's unfairlabor practices go to the heart of the Act and reveal a purpose toa The nature of Edward's testimony on this point is indicatedby the followingexcerptfrom the record relating to his conversationwith Coody :A I didn't tellhim nothing definite right out. I don't knowthe exactwords I didtell him.I didn't say come onback to work I don't think we was working But,I think whenwe started back something like that because we didn't haveenough todo, only gettingtwenty cars a weekQ.Well, then,you weren'tworking then?A. The day thatMr. Coody wasdown there,I'm sure that a lot of my truckswasn't runningQ. Then youdidn't offer him to comeback rightaway then?A To come back the nextmorning, I didn'tQ.What do you think you told him' Whatdid you tell him?A. In a round way, I'm prettysureI told Mr Coody he could coneback to work.Q But you didn't tell him when he could comeback to work?A.Well, I didn'thave nothingfor him to do.What trucksI had running theywas running over at Jackson.I don't think we were haulingto the dam at the time.Q And you toldhim you would hire him back sometime in the future but youdidn't knowwhen in the future.A. That's rightand I think that is the last time I talked to him.4SeeVernonT Mercer,119 NLRB 673,691 (offer to reinstate Martin). 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefeat self-organization, we agree with the Trial Examiner that issu-ance of a broad cease-and-desist order is necessary to effectuate thepreventive purposes of the Act and to insure the employee's free exer-cise in the future of the organizational rights guaranteed them bythe Act.5To remedy the Respondent's discriminatory discharges of WilliamBroadhead, John Doggett, Mathis Coody, and Herbert Miller, weshall order the Respondent to offer these employees immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges.Weshall also direct the Respondent to reimburse these employees for anyloss of pay they may have suffered by reason of the Respondent's dis-crimination against them, by paying to each of them a sum equal tothe amount they normally would have earned as wages from the dateof their discharge to the date of an unconditional offer of reinstate-ment, less their net earnings to be computed on a quarterly basis in themanner established by the Board in F.W. Woo7.vorth Company,90NLRB 289, 291-294.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, R. E. Edwardsd/b/a Edwards Trucking Company, Silas, Alabama, his officers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership of his employees in the Teamsters,Chauffeurs, Warehousemen and Helpers, Local Union No. 991, or anyother labor organization, by discriminatorily discharging any em-ployee, or in any other manner discriminating against any employeein regard to hire, tenure, or any other term or condition ofemployment.(b) Interrogating employees as to their membership in, sympathiesfor, or activities on behalf of Teamsters, Chauffeurs, Warehousemenand Helpers, Local Union No. 991, or any other labor organization, ina manner constituting interference, restraint, or coercion in violationof Section 8 (a) (1) of the Act.(c)Threatening employees that there would never be a union inhis business establishment.(d)Threatening employees that he would call the Mack TruckCompany to take back his trucks before he would work union men.(e)Soliciting employees to withdraw from the Union or makingpromises to employees that they might return to work if they wouldforsake the union.5 Consolidated Industries,Inc.,108 NLRB 60, 61. EDWARDS TRUCKING COMPANY389(f) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to William Broadhead, John Doggett, Mathis Coody, andHerbert Miller immediate and full reinstatement to their former orsubstantially equivalent positions, without prejudice to their seniorityor other rights and privileges, and make them whole for any loss ofpay suffered by them by reason of the discrimination against them inthe mailer set forth in the remedy section of this Decision and Order.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpay due and therights of employment under the terms of this Order.(c)Post at his present headquarters of operations and particularlyat Silas, Alabama, if the Respondent currently has an office at Silas,copies of the notice attached hereto marked "Appendix." 6Copiesof said notice, to be furnished by the Regional Director for the Fif-teenth Region, shall, after being signed by Respondent R. E. Edwards,be posted by Respondent immediately upon receipt thereof, and bemaintained by him for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Fifteenth Region, inwriting, within 10 days from the date of this Decision and Order, whatsteps the Respondent has taken to comply herewith.6I1i the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :AVE WILL NOT discourage membership in Teamsters, Chauffeurs,Warehousemen and Helpers, Local Union No. 991, or any otherlabor organization, or interfere with employees in engaging in 390DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerted activities for the purpose of collective bargaining orother mutual aid or protection,by discharging,refusing to rein-state,or otherwise discriminating against our employees inrespect to their hire or tenure of employment,or any term orcondition of employment.WE WILL NOT threaten our employees with loss of employmentbecause of their union interest or affiliation,interrogate them withrespect to union matters or their own union membership,or solicittheir withdrawal from the Union.WE WILL NOT in any other manner interferewith,restrain, orcoerce our employees in the exercise of their right to self-organization,to form labor organizations,to join or assist Team-sters, Chauffeurs,Warehousemen and Helpers,LocalUnion No.991, or any other labor organization,to bargain collectivelythrough representatives of their own choosing,or to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or allsuch activities.WE WILL offer William Broadhead,JohnDoggett,MathisCoody, and Herbert Miller immediate and full reinstatement totheir former or substantially equivalent positions,without preju-dice to their seniority and other rights and privileges.WE WILL make whole each of the above-named employees forany loss ofpay they mayhave suffered as a result of the dis-crimination against them.All our employees are free to become or to remain members of theabove Union,or any other labor organization.R. E. EDWARDSD/B/AEDWARDSTRUCKING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on May 6, 1959,by Teamsters,Chauffeurs,Warehousemenand Helpers,Local Union No. 991,herein referred to as the Union,the GeneralCounsel of the National Labor Relations Board issued a complaint dated July 31,1959,against R.E. Edwards d/b/a Edwards Trucking Company, herein referredto as the Respondent,alleging violations of Section 8(a) (1) and (3) of the NationalLabor Relations Act, as amended,herein called the Act.Pursuant to notice a hearing was held before the duly designated Trial Examinerat Butler,Alabama, on November 2, 3, and 4, 1959.All parties were represented atthe hearing and were afforded full opportunity to be heard, to introduce relevantevidence,to present oral argument,and to file briefs. EDWARDS TRUCKING COMPANY391Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a sole proprietorship, the sole proprietor being R. E. Edwardsd/b/a Edwards Trucking Company, who has his principal office and place of businessin Silas, Alabama, and was at all times material herein engaged in the business ofhauling crushed rock and similar construction materials by truck.During the periodfrom December 1958 through June 1959, the Respondent performed services valuedin excess of $100,000 for Vulcan Materials Company, Birmingham Slag Division,in connection with the construction of a Federal project known as the Jackson-LockDam in the State of Alabama.Vulcan Materials Company, Birmingham SlagDivision, during the calendar year ending December 31, 1958, purchased goods andmaterials valued in excess of $1,000,000 which were transported to its place ofbusiness in Birmingham, Alabama, in interstate commerce directly from States ofthe United States other than the State of Alabama and performed services valuedin excess of $50,000 in States outside the State of Alabama.On these admittedfacts I find that at all times material herein the Respondent has been engaged incommerce within the meaning of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction in this case.'II.THE LABOR ORGANIZATION INVOLVEDTeamsters,Chauffeurs,Warehousemen and Helpers,Local Union No.991, is alabororganization within the meaning of Section2(5) of the Act.III.THEISSUES INVOLVEDThe General Counsel alleged that the Respondent engaged in the following actsand conduct which is violative of Section 8(a)(1) of the Act: (a) Threatenedemployees that he would discharge any employee who joined .the Union; (b) threat-ened employees that there would never be a union in his business establishment;(c) threatened employees that he would call the Mack Truck Company to take backhis trucks before he would work union men; (d) solicited employees to withdrawfrom the Union; and (e) promised employees the return of their jobs if they wouldforsake the Union.The complaint further alleges that on May 4, 1959, Respondent terminated theemployment of employees William Broadhead, John Doggett, Mathis Coody, andHerbert Miller and thereafter failed and refused to reinstate said employees becauseof their membership in and activities on behalf of the Union, all in violation ofSection 8 (a) (3) and (1) of the Act.IV.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent owns a small fleet of trucks and at all times material herein hiredsome 15 to 18 truckdrivers who engaged in driving the Respondent's trucks inhauling crushed limestone which was loaded on the trucks at the railroad depotin Silas, Alabama, and then hauled approximately 16 miles to the Jackson-LockDam site where the stone was unloaded for use in the construction of the Federaldam project.Only a portion of the road over which the trucks traveled was hardsurfaced and the testimony clearly established that during most, if not all, of thematerial time herein the road was in a very bad condition. In particular that por-tion of the road which was not hard surfaced subjected the trucks to difficult drivingconditions and frequently caused delays, damage to the trucks, and the necessity offrequently having assistance from others to pull trucks out of the mud or ditcheswhere they had become "stuck."On April 1, 1959, three of the dischargees, Broadhead, Doggett, and Miller, wentto Mobile, Alabama, where they contacted Charles Hall and Morris Alpert, officialsof the Union, to obtain information concerning application and affiliation with theUnion and information concerning the procedure to be followed in organizing theRespondent's employees.On this occasion Doggett and Miller completed applica-tions and Broadhead, who had maintained a membership in the Teamsters Union'Respondent's answer as amended at the hearing admitted the facts set forth above,but denied the Board's jurisdiction.SeeSiemons Hailing Service,122 NLRB 81. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDatAiken, South Carolina, transferred his membership to Local 991 in Mobile.Onthe days that immediately followed, these three employees contacted other employeesof the Respondent and sought to interest them in the Union.Employees Odomand Coody completed application cards which were returned to the Union.B. Respondent's conductSometime during April 1959, the exact date not being clearly established in therecord, Edwards called all of the employees then available into his office and,according to his pretrial sworn affidavit (see General Counsel's Exhibit No. 2),there the following occurred:I cautioned all the men about various things including driving habits. I said:"I hear the Union is trying to get me under contract.There will never be aunion in my place. I don't take a half hour off for lunch.We talked about theroad and trucks."While Edwards was a difficult, rambling, and unresponsive witness, even to thequestions propounded by his own attorney on direct examination, he neverthelessmade the following response to a question by his attorney when asked what occurredat the assembled meeting.Ihad learned that some of my men were carrying union cards, trying to signthe other men up. 'I didn't know they had signed up themselves in the Unionout on the road but they had cards with them trying to sign the other men up.That's one of the things I brought out.We was going to have to stop it. Ihad talked to them before.That the job was on a very close margin. Every5 or 10 minutes of all those trucks stopping how much it was costing. Broughtitright down to the penny.Because of the men taking care of the trucks.Watch the rocks; not to run over the rocks, if you got down there to the slab,to get out where they dump the rock on the concrete slab around the back;to get out and move the rocks... .It is crystal clear to the Trial Examiner from Edwards' own testimony, as wellas his sworn pretrial affidavit, that in April 1959, at the time of the assembled meet-ing, he had knowledge of union activity and interest among his employees and atthat meeting threatened employees that there would never be a union in his place ofbusiness.Edward Turner, an employee that had worked for Respondent on prior jobs atother locations and who recanted and deviated from much of his pretrial swornstatement given to the General Counsel and therefore is not fully credited by theTrial Examiner, nevertheless, testified on direct examination, having been calledby the Respondent, that:I told Mr. Edwards that these men [Broadhead, Doggett, Coody, Miller, andOdom] had joined the Union and he was going to have to do something withthem.That they were tearing his trucks up.Done had one of them tore up.They was going to cause trouble.He was going to have to do something withthem.This information was related to Edwards by Turner on May 4, 1959, the date ofbut prior to the discharges of these men, and was in response to a request by Edwardsthat Turner find out what was going on among the men.On the afternoon of May 4, 1959, Edwards discharged employees Doggett, Coody,Miller, Odom, and Broadhead. I find no necessity for reviewing all of the variousversions of the conversations which occurred at the discharge but feel it sufficientto state that I cannot accept and believe the version of the conversation testified to byRespondent R. E. Edwards and his office manager, Miss Clara Albright. I believethe testimony of employees Broadhead, Coody, Doggett, and Miller and find thatEdwards told the men he was discharging them and that the reason given by Edwardswas becaused they had joined the Union. This finding is fully justified, not only onthe basis of the credited testimony of the dischargees at the time of the discharge,but also on the entire evidence of Edwards himself.Broadhead testified that a few days after his visit to Mobile that the business agentof the Union, Charles Hall, came by where his truck was being loaded and required"if the boys was hauling sand down at the river." After receiving an affirmative replyHall left.A few minutes later Edwards approached Broadhead and after explain-ing that he (Edwards) recognized Hall as the unionman from Mobile, Edwards thentold Broadhead "he would fire any man or the best man he had for fooling withunionmen." I credit Broadhead's testimony and find the remark of Edwards to be athreat violative of Section 8(a) (1) of the Act. EDWARDS TRUCKING COMPANY393Coody testified that on May 4, at the time of his discharge and after some admis-sions by Coody to Edwards that he had signed a union application card, Edwardsthen told him:"If you forget the Union and not fool with it you can come back towork in the morning, your truck will be on the hill,go to work."Coody replied,"Well about the onliest way I could come back there was to pay my book out. I don'twant to throw away what I have already paid." Edwards then said,"Well, I ain'tgoing to have no man belonging to the union,fooling with it, I'll fire the last man Igot for fooling with the union."I credit Coody's -testimony and find Edwards'remarks to be violative of Section 8(a) (1) of the Act.Miller testified that at the time of the discharge on May 4 Edwards said: "I willcall the Mack Company and let them come get these trucks before I have anythingto do with the union."I credit Miller and find Edwards'remark to be violativeof Section 8(a) (1) of the Act.C. Respondent's defensesThe Respondent in his own rambling way attempted to advance a number ofother reasons for the discharges.There is much testimony to the effect that thedischarged employees loafed on the job, frequently stopped their trucks, spent toomuch time eating on the Respondent's time, drove the trucks recklessly and carelesslycausing a great deal of damage to the trucks,and to some extent even a shortage ofwork at the time of the discharge.The veracity of these reasons,however, vanishwhen considered in the light of the entire testimony including the Respondent's own.The condition of the road was such that more damage than might normally haveoccurred was a natural consequence;there was ample testimony to show that thetrucks were frequently overloaded;and that this was a basic cause of much of theresulting damage.New truckdrivers were hired shortly following the discharges.Respondent's own witnesses testified that other employees frequently stopped to eatlunch and frequently stopped at a point along the route known as Bladen Springswhere they had coffee or Cokes or purchased cigarettes,furthermore other than thereport made to Edwards by Turner,which has been related above and which waspitched entiely on a union activity tenor, there is nothing in the record to indicatethat the reasons on which Edwards pretended to base the discharges had not occurredsome weeks in advance to the actual discharge.There is a plethora of evidence inthe record to support the allegations of the complaint and little or no creditableevidence in the record to indicate anything other than a deliberate and outrightviolation of the Act by the Respondent.The Respondent sought to show a lack of union animus on his part because he hadknowledge that some of his "employees"2were members of the Union and he hadtaken no action against them.The inferences available from this fact the TrialExaminer rejects.The few people involved were working at the damsite and werenot a part of the operation herein involved. It is apparent to this Trial Examiner thatthe Respondent,recognizing certain facts of industrial life, acquiesced(and perhapseven assisted)in the membership of these few people in order to avoid resulting labordisputes between the primary contractor at the damsite and his employees.Theoccurrence of any such"labor disputes"might very well have resulted in the "can-cellation" of the Respondent's subcontract.The Trial Examiner is not naive in thisfield of law and as a consequence this tidbit of information falls on unreceptive ears.Itmay very well be true,as the Respondent sought to indicate in his testimony,that he could not afford a union on the particular job herein involved, because he hadbid too close and union rates would have caused him to lose money.The problemof wages to be paid for labor arises in the area of bargaining,whether with indi-viduals or a collective-bargaining representative,and is legally unrelated to the rightof employees to either belong or not to belong to a labor organization without inter-ference or discrimination by an employer.The Trial Examiner was most impressed by witness William Perry who was calledby the General Counsel,but as an employee of the Respondent would perhaps havethe most to lose by telling the unbiased truth in this case.When asked what Edwardshad told him on May 4 concerning the discharge incident,Perry testified:"Well, ifI recall right he came into the shop and said `I fired five men.'And I asked him whatfor, he told me who it was.I asked him who and he told me what for, for organizing.I didn't say anything and he said, `I'll fire any other son-of-a-bitch I find organizing."Consistent with the foregoing, I find that Respondent by the remarks to employeeshereinabove related did interfere,restrain,and coerce his employees in violation of2 The people Involved may very well have been independent subcontractorsA deter-mination of their exact status is unnecessary for a resolution of the problems involvedherein. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(1) of the Act and further find that Respondent discriminatively dis-charged employees Broadhead,Doggett, Coody,and Miller on May 4,1959, becauseof their activity and interest in the Union in violation of Section 8 (a) (3) and (1) ofthe Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section IV, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type conventionally ordered in such cases which I find necessary toremedy and to remove the effects of the unfair labor practices and to effectuate thepolicies ofthe Act.Itwillbe recommended that the Respondent upon request make available to theBoard and its agents all payroll and other records pertinent to the analysis of theamounts ofbackpaydue the discriminatively discharged employees,namely, Broad-head, Coody,Miller,and Doggett.For reasonswhichare stated inConsolidated Industries,Inc.,108 NLRB 60, 61,and cases there cited, I shallrecommend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact, and upon the entire record inthese proceedings,I make the following conclusions of law:CONCLUSIONS OF LAW1.TheRespondent is, and has been at all times material to this proceeding, anemployer within the meaning of Section 2(2).2.By discriminativelydischargingemployeesBroadhead,Doggett,Coody, andMiller on May 4, 1959, as foundabove, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a)(3) and (1) ofthe Act.3.By interferingwith,threatening,restraining,and coercing employees in theexercise of rights guaranteedthem bySection7 of the Act, as foundabove, the Re-spondent has engaged in and is engaging in unfair labor practices within the meaningof Section8(a) (1) of the Act.4.The aforesaidunfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]John Breuner Co.andDepartment&Specialty Store EmployeesUnion,Local 1265,RCIA, AFL-CIO, Petitioner.CaseNo.20-RO-4222.October 19, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. C. Dempster, hearingofficer.The hearingofficer's rulings madeat the hearingare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].129 NLRB No. 49.